DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 13-15, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bordoley et al. [Bordoley, US 20120143020].
As to claim 1 is rejected using the same prior arts and reasoning as to that of claim 18.

As to claim 2. Bordoley discloses The biological signal measuring equipment according to claim 1, wherein the housing further comprises a battery, [0130], wherein the circuitry is operated with power of the battery, the only disclosed power supply to the .

As to claim 3. Bordoley discloses The biological signal measuring equipment according to claim 2, wherein the circuitry is further configured to transmit the biological signal to an external device wirelessly, [0131].

As to claim 13. Bordoley discloses The biological signal measuring equipment according to claim 3, wherein the circuitry is configured to transmit the biological signal to the external device, [0131], wherein the biological signal is generated based on amplification of the biological information and conversion of the biological signal from analog to digital, [0053].

As to claim 14. Bordoley discloses The biological signal measuring equipment according to claim 3, wherein the circuitry is configured to transmit the biological signal, generated based on amplification of a difference between the biological information and a ground point, [0038], and conversion of the amplified difference from analog to digital, to the external device, [0053].

As to claim 15. Bordoley discloses The biological signal measuring equipment according to claim 3, wherein the circuitry is configured to transmit the biological signal to an external device, wherein the biological signal is generated based on amplification of a difference between the biological information, [0038], filtration of the amplified signal and conversion of the filtered signal from analog to digital, [0053].

As to claim 17. Bordoley discloses The biological signal measuring equipment according to claim 1, further comprising: a measurement portion configured to measure a potential difference between the first electrode and the second electrode as the biological signal of the head of the subject, [0038] the amplifier outputs a differential signal of a first sensing electrode’s and a reference electrode’s potential; wherein each electrode 302 can be a reference electrode, [0142].

As to claim 18. Bordoley discloses A biological signal measuring system, comprising: 
a head device headpiece 104, [fig. 1], comprising: 
a first arm configured to be attached to an area, wherein the area extends at least from a forehead of a subject to a top of a head of the subject, support structure going from EEG recorder 108 to the top of the head, [fig. 3], wherein the first arm includes at least a first electrode, electrode assemblies 302 wherein the first arm includes a plurality of electrodes 302B – 302D, [fig. 3, 0140]; 
a second arm configured to be attached to a first lateral side of the head of the subject, support structure going from EEG recorder 108 to the side of the head on one side, [fig. 3], wherein the second arm includes at least a second electrode, electrode assemblies 302 wherein the first arm includes an electrode 302A, [fig. 3, 0140], and wherein the second arm is configured to be coupled to the first arm, [fig. 3]; and 
a third arm configured to be attached to a second lateral side of the head of the subject, , support structure going from EEG recorder 108 to the side of the head on opposite side from the second arm, [fig. 3] wherein the third arm includes a third electrode, electrode assemblies 302 wherein the first arm includes an electrode 302E, [fig. 3, 0140], and wherein the third arm is configured to be coupled to the first arm, [fig. 3]; and
a housing, EEG recorder 108, [fig. 3], that is coupled to the first arm at the forehead of the subject, [fig. 3], includes circuitry, [0130], configured to: 
obtain a biological information from at least the first electrode, the second electrode and the third electrode, [0129]; 
output a biological signal based on the biological information, [0131] wirelessly communicate EEG information to a user interface; and 
a display device, user interface 204, configured to display the biological signal, [0131].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Besson et al. [Besson, US 5862803].
As to claim 4. Bordoley discloses The biological signal measuring equipment according to claim 3, wherein the housing further comprises a button, on an opposite side of the housing to a side facing the head, configured to turn on the circuitry.
Besson teaches a wireless medical diagnosis and monitoring equipment with electrodes that can be attached to the head of a patient to measure EEG, [col. 24, lines 1-3]; wherein the electrodes can comprise an ON/OFF switch for activation, [col. 9, lines 7-9].
It can be understood by one of ordinary skill in the art that for the system of Bordoley, which comprises a central controller for the electrodes, placing the activation switch on the central controller in an accessible location for the user allows the user to activate/deactivate all the electrodes at once.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bordoley with that of Besson so that the user can activate the electrodes when accurate placement is determined and avoid erroneous readings.

As to claim 5. Bordoley discloses The biological signal measuring equipment according to claim 4, further comprising: a chin supporter configured to be attached to a chin of the subject, chin strap 1102[fig. 11], wherein a first end of the chin supporter is configured to be coupled to the second arm, and wherein a second end of the chin supporter is configured to be coupled to the third arm, [fig. 11].

As to claim 6. Bordoley discloses The biological signal measuring equipment according to claim 5, wherein the first arm includes an angle adjustment mechanism configured to adjust an angle of an inner surface of the first arm relative to a contact portion of the head, the headset can easily be moved by the user to adjust the relative contact portion of the inside of the top of the headset with the head.

As to claim 7. Bordoley discloses The biological signal measuring equipment according to claim 6, wherein the first electrode is configured to be in contact with the top of the head of the subject, [fig. 3].

As to claim 8. Bordoley discloses The biological signal measuring equipment according to claim 7, wherein the housing has a curve shape to fit a curve of the head of the subject, [fig. 3].

As to claim 9. Bordoley discloses The biological signal measuring equipment according to claim 8, wherein the second electrode is configured to be in contact with a first temple of the subject, and wherein the third electrode is configured to be in contact with a second temple of the subject, [fig. 3].

claim 10. Bordoley discloses The biological signal measuring equipment according to claim 9, wherein the first arm includes a forehead abutment portion configured to support the housing, [fig. 3].

As to claim 11. Bordoley discloses The biological signal measuring equipment according to claim 10, wherein the second arm and the third arm are configured to be coupled to the first arm between the first electrode and the forehead abutment portion, [fig. 3].

As to claim 12. Bordoley fails to disclose, in the same embodiment, The biological signal measuring equipment according to claim 11, wherein the first arm includes an adjuster mechanism configured to adjust length of the first arm.
Bordoley, in a separate embodiment, teaches that the headset 1502 can comprise a headband 1506 with a length adjustment mechanism to accommodate for different head sizes, [0219].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bordoley so that the headset can be adjusted for different head sizes.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Besson as applied to claim 12 above, further in view of Chou [US 20110004089].
claim 16. The combination of Bordoley and Besson fails to disclose The biological signal measuring equipment according to claim 12, wherein the housing further comprises a USB connector.
Chou teaches an EEG monitoring system that can be mounted to the head of the patient, [fig. 2B]; wherein the head mounted monitoring device comprises a USB connector, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Bordoley and Besson with that of Chou so that the data can be transferred in case if a failure in the wireless interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688